NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 11-14, 16-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an air conditioner comprising: wherein the housing includes a chassis, the chassis including: an indoor chassis, the indoor unit assembly being mounted at the indoor chassis; an outdoor chassis, the outdoor unit assembly being mounted at the outdoor chassis; and a connection plate, two ends of the connection plate being connected to the indoor chassis and the outdoor chassis, respectively, and a section of the connection plate in a longitudinal direction of the housing generally having an "n" shape viewing from a perspective perpendicular to the longitudinal direction of the housing.
The closest prior art reference is Shin (WO 0225177 A1):
 Shin discloses an air conditioner comprising: a housing including an indoor cavity and an outdoor cavity spaced apart from and communicating with each other, a part of a bottom wall of the housing being recessed towards an inner cavity of the housing to form a mounting groove and penetrating opposite side walls of the housing, the mounting groove being located between the indoor cavity and the outdoor cavity; an indoor unit assembly provided in the indoor cavity; and an outdoor unit assembly connected to the indoor unit assembly and provided in the outdoor cavity,
However, Shin does not disclose wherein the housing includes a chassis, the chassis including: an indoor chassis, the indoor unit assembly being mounted at the indoor chassis; an outdoor chassis, the outdoor unit assembly being mounted at the outdoor chassis; and a connection plate, two ends of the connection plate being connected to the indoor chassis and the outdoor chassis, respectively, and a section of the connection plate in a longitudinal direction of the housing generally having an "n" shape viewing from a perspective perpendicular to the longitudinal direction of the housing.
Further, there appears to be no reason to modify the apparatus of Shin to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763